Citation Nr: 1741001	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-16 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral osteoarthritis of the feet, to
include as secondary to service-connected navicular fracture, right foot, with
residual loose fragment.

2.  Entitlement to an effective date earlier than August 12, 2010, for the grant of service connection for right lower extremity radiculopathy.

3.  Entitlement to an initial compensable evaluation for the service-connected
navicular fracture, right foot, with residual loose fragment.

4.  Entitlement to an increased initial rating for left lower extremity radiculopathy, evaluated as 10 percent disabling from December 18, 2006 to October 21, 2016, and as 40 percent disabling from October 21, 2016.

5.  Entitlement to an increased initial rating for lumbar degenerative disc disease with spinal stenosis, status-post fusion, evaluated as 20 percent disabling from December 18, 2006 to March 1, 2012, as 40 percent disabling from March 2, 2012 to May 12, 2013, as 10 percent disabling from May 13, 2013, to October 20, 2016, and as 20 percent disabling from October 21, 2016.

6.  Entitlement to an initial rating in excess of 30 percent for left knee osteoarthritis, status post total replacement.

7.  Entitlement to an initial rating in excess of 30 percent for right knee osteoarthritis, status post total replacement.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1961.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal
from an August 2007 rating decision of the St. Petersburg, Florida Regional Office
(RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted the Veteran service connection and a noncompensable evaluation for residuals of a
navicular fracture, right foot with residual loose fragment (effective from
December 18, 2006), and denied his claims of entitlement to service connection for
bilateral osteoarthritis of the feet, bilateral total knee arthroplasties, and lumbar degenerative disc disease status post fusion.

The Veteran and his representative at the time, Disabled American Veterans,
appeared with his spouse and testified before the undersigned Veterans Law Judge at an April 2010 Travel Board hearing.  The hearing transcript is of record.  Subsequent to the hearing, the Veteran appointed a private attorney, Carol J Ponton, Esq., to represent him in the current appeal.  See VA Form 21-22a, signed by the appellant and dated July 1, 2010.

In November 2010, October 2012 and January 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The only issues before the Board at the present time are those noted above.  

In August 2017, the Veteran submitted additional evidence, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

A February 2017 statement of the case increased the ratings for the service-connected lumbar spine degenerative disc disease and left lower extremity radiculopathy, both from October 21, 2016.  These increased ratings are not reflected in any rating decision.  This matter is referred to the originating agency for action deemed warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Bilateral osteoarthritis of the feet was not present in service or for years thereafter, and is not etiologically related to service or service-connected disability.

2.  The Veteran first filed an informal claim for compensation for a spine disability on December 18, 2006, more than one year after his discharge from service, and such claim reasonably encompassed manifestations of radiculopathy in the right lower extremity.

3.  Medical evidence of radiculopathy of the right lower extremity was first shown during private treatment prior to the December 18, 2006 claim for service connection.

4.  The navicular fracture, right foot, with residual loose fragment, is manifested by mild symptoms, including pain, swelling, some lack of endurance, tenderness, pain on palpation and limited range of motion.

5.  For the period beginning December 18, 2006 and ending October 20, 2016, the Veteran's left lower extremity radiculopathy was manifested by no more than moderate incomplete paralysis of the sciatic nerve.

6.  For the period beginning October 21, 2016, the Veteran's left lower extremity radiculopathy has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

7.  For the period beginning December 18, 2006 and ending March 1, 2012, the Veteran's lumbar degenerative disc disease with spinal stenosis, status-post fusion was manifested by forward flexion of no less than 40 degrees; there was no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for or ankylosis.

8.  For the period beginning March 2, 2012 and ending May 12, 2013, the Veteran's lumbar degenerative disc disease with spinal stenosis, status-post fusion was manifested by severe limitation of motion of the lumbar spine; however, there was no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis.

9.  For the period beginning May 13, 2013 and ending January 13, 2014, the Veteran's lumbar degenerative disc disease with spinal stenosis, status-post fusion has been manifested by forward flexion of no less than 80 degrees; there was no evidence of incapacitating episodes due to intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis.

10.  For the period beginning on January 14, 2014 and ending October 20, 2016, the Veteran's lumbar degenerative disc disease with spinal stenosis, status-post fusion has been manifested by forward flexion of 60 degrees; there was no evidence of incapacitating episodes due to intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis.

11.  For the period beginning October 21, 2016, the Veteran's lumbar degenerative disc disease with spinal stenosis, status-post fusion was manifested by forward flexion of no less than 50 degrees; there was no evidence of incapacitating episodes due to intervertebral disc syndrome, associated neurological deficit that has not already been accounted for or ankylosis.

12.  Throughout the appeal period, the Veteran's left knee disability has been manifested by no limitation of extension and limitation of flexion to at least 95 degrees, and without evidence of weakness.

13.  Throughout the appeal period, the Veteran's left knee disability has been manifested by no limitation of extension and limitation of flexion to at least 95 degrees, and without evidence of weakness.



CONCLUSIONS OF LAW

1.  Bilateral osteoarthritis of the feet was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an effective date of December 18, 2016, for a grant of service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an initial compensable rating for navicular fracture, right foot, with residual loose fragment, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2016).

4.  For the period beginning December 18, 2006 and ending October 20, 2016, the criteria for a 20 percent rating, but no higher, for the left lower extremity radiculopathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2016).

5.  For the period beginning October 21, 2016, the criteria for a rating in excess of 40 percent for the left lower extremity radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  For the period beginning December 18, 2006 and ending March 1, 2012, the criteria for a rating in excess of 20 percent for the lumbar degenerative disc disease with spinal stenosis, status-post fusion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2016).  

7.  For the period beginning March 2, 2012 and ending May 12, 2013, the criteria for a rating in excess of 40 percent for the lumbar degenerative disc disease with spinal stenosis, status-post fusion, have not been met.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2016).  

8.  For the period beginning May 13, 2013 and ending January 13, 2014, the criteria for a rating in excess of 10 percent for the lumbar degenerative disc disease with spinal stenosis, status-post fusion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2016).  

9.  For the period beginning January 14, 2014 and ending October 20, 2016, the criteria for a rating of 20 percent, but no higher, for the lumbar degenerative disc disease with spinal stenosis, status-post fusion, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2016).  

10.  For the period beginning October 21, 2016, the criteria for a rating in excess of 20 percent for the lumbar degenerative disc disease with spinal stenosis, status-post fusion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2016).  

11.  The criteria for a rating in excess of 30 percent for left knee osteoarthritis, status post total replacement, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-57, 5260-62 (2016).

12.  The criteria for a rating in excess of 30 percent for right knee osteoarthritis, status post total replacement, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-57, 5260-62 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Service Connection for Bilateral Osteoarthritis of the Feet

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran does not contend nor is there any medical evidence suggesting that his currently demonstrated bilateral osteoarthritis of the feet was present in service or manifested within one year of his discharge from service.  Instead, he contends that his current bilateral foot disability developed as a result of the disruption to his orthopedic system caused by gait and motion alterations attributable to his service-connected right foot fracture.

Service treatment records show that the Veteran suffered a right navicular fracture in 1960.  There is no evidence of any further complaints, treatment or diagnoses related to the right or left foot during the Veteran's active military service.

The post-service medical evidence of record, which consists of private treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, shows that the Veteran was diagnosed with and treated for arthritis in multiple joints, including both feet, beginning several years after his discharge.  Specifically, the first evidence of arthritis of the feet is the July 2007 VA examination, 46 years after his discharge.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of arthritis of the feet, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  

In response to the Veteran's claim, he was afforded a VA examination in July 2007.   The examiner diagnosed the Veteran with early osteoarthritis of the bilateral feet, which he opined was not related to the right foot injury the Veteran had in service.   In rendering his opinion, the examiner noted that the Veteran had early osteoarthritis of both feet, which would not give him difficulty with standing and walking.  He also noted that the Veteran did not demonstrate advanced arthritis at the level of his right foot fracture, but equal symmetrical degenerative changes of his feet that was caused by and a result of the normal aging process.  He also noted that the Veteran did not demonstrate altered gait mechanics related to his service-connected right foot.  Instead, he found that the Veteran's significant altered gait mechanics were due to his left lower extremity lumbar radiculopathy and his peroneal ruptures.

December 2010 private treatment records from the Mayo Clinic indicate that the Veteran's midfoot degenerative changes on the right were most likely related to the Veteran's prior automobile accident, as a posttraumatic arthritis, since the other foot was not similarly affected.  No further rationale was provided for this opinion.

In a May 2011 addendum to the July 2007 examination, the examiner noted that he agreed totally with the opinion of the July 2007 examiner, and specifically opined that the Veteran's degenerative joint disease of the bilateral feet was part of a degenerative process going on in the Veteran that was diffuse and clearly not related in any way to the right foot fracture in 1960.  He found instead, that the findings were most consistent with aging.  He also noted that he agreed with the July 2007 examiner's opinion that the Veteran's altered gait mechanics were not related to his right foot, which he concluded provided further support for the lack of nexus for causation or aggravation.

However, in a March 2012 evaluation, private physician, J.K.S., MD noted that the Veteran had considerable problems with gait and standing, as well as significant balance problems and painful weight bearing on the right, due in part to restricted movement in his right foot, caused by his service-connected right foot disability.  See March 2012 medical evaluation report from J.K.S., MD.

In accordance with the Board's October 2012 remand, the Veteran was afforded another VA examination in December 2016 to reconcile the conflicting medical opinions of record.  The examiner opined that the claimed bilateral osteoarthritis of the feet was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the diagnosis of osteoarthritis was made in approximately 2007, which was 46 years after the Veteran's military service.  Thus, this bilateral condition did not manifest itself in or during service or within one year after service.  The examiner opined further that it is less likely than not that a left foot osteoarthritis would reasonably be due to service when there is no causal in-service left foot injury or causal event.  He noted further that the precise etiology of human osteoarthritis is unknown, but it is thought to be related to, but not limited to, age, genetic predisposition, obesity, previous injury, proprioceptive defects, and muscle weakness, and the Veteran has several of the aforementioned related conditions.  He also noted that the Veteran has the concomitant condition known as gout, which may cause degeneration around joints that may be difficult to distinguish from other arthritic degeneration.  The examiner also noted that osteoarthritis of either foot would be a common finding for a man in his 8th decade of life, in 2007, apart from any injury.  However, the examiner concluded that to opine as to the exact cause or etiology of the Veteran's foot arthritis would require resorting to mere speculation.  

The examiner also opined that the bilateral foot arthritis is not causally or proximately due to the service-connected right navicular fracture.  In rendering this opinion, the examiner noted that the medical literature did not support a finding that a right foot condition would cause a left foot condition.  He noted further that studies by an orthopedic surgeon conclude that in the absence of a Trendelenburg lurch-type gait or marked leg length discrepancy (which the Veteran does not have), an injury in one lower extremity does not cause injury in the other.  The examiner also noted that although it is possible that the Veteran's osteoarthritis of the right foot may have been proximately due to his right foot navicular bone fracture, as the etiology could be attributed to trauma, this is more marked in those individuals that require orthopedic-type surgery where the bones are exposed with incisions and periosteum/soft tissue is stripped, cut, or manipulated.  Here, a traumatic etiology of osteoarthritis would be limited, more likely than not, to the
articulations of the navicular bone to the adjacent bones.  The important issue for this Veteran is the functional impact or disability that would result from osteoarthritis of the feet.  In this case, the effects of his lower extremity neuropathy mask the pain and limitation due to pain that would be present in someone without neuropathy.  That is to say that the numbness in his feet, due to an issue unrelated to his feet, does not allow him to feel any associated arthritis of the feet, regardless of the etiology.  The deformity of his toes and feet, at this point, may be attributed to the effects of his lower extremity/foot neuropathy.  His neuropathy is the primary reason, at this time, for his difficulty in walking and his foot/gait instability.

The examiner also opined that it is less likely than not that the Veteran's bilateral arthritis of the feet would be aggravated by the service-connected "navicular fracture of the right foot, with residual loose fragment".  In rendering this opinion, the examiner noted that at this time, 56 years after his right foot navicular fracture, there are no functional residuals that may be attributed to his navicular fracture.  Any residuals such as a 15 degree external rotation of the right foot, previously opined by non-VA physicians and attributed to his fracture, have been superseded by the effects of his neuropathy.  This is the primary cause, elucidated presently, of his gait impairment and balance problems.  His current severe functional impairment is not due to his service-connected navicular fracture, but rather to his neuropathy.  As a result of his neuropathy, the Veteran's current gait is profoundly affected by his inability to feel his feet and determine where the feet are in space during standing and walking.  This makes him very unstable and predisposes him to frequent falling.  This is exacerbated by his age, his limited spinal mobility, his hand arthritis and deconditioned lower extremity muscle strength.  This examiner was seeing this veteran at a time far removed from the state his right foot was in following his navicular fracture healing in 1960. 

The Board finds that the December 2016 VA examiner opinion is the most probative opinion of record.  In this regard, the December 2016 examiner provided the most thorough rationale and the examiner cited to medical research in support of his findings.  The Board notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's bilateral foot arthritis was diagnosed more than one year after the Veteran's discharge from service.

The Veteran is competent to report the symptoms of his disability, and he has attributed his current bilateral foot arthritis to his service-connected right foot disability.  However, it would require medical expertise to say that the bilateral osteoarthritis, identified many years after service, had its onset during or as a result of service, or was caused or aggravated by his service-connected right foot disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his bilateral foot osteoarthritis.  38 C.F.R. § 3.159(a)(1),(2) (2016); Jandreau, supra.

Based on these findings, the Board concludes that the bilateral osteoarthritis of the feet was not incurred in or aggravated by service and is not proximately due to or the result of the service-connected right foot navicular fracture residuals, and this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Earlier Effective Date for Grant of Service Connection for 
Right Lower Extremity Radiculopathy

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).  Requests to reopen previously denied claims of entitlement to benefits that are received after a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Private treatment records from the Mayo Clinic and St. Joseph's Hospital dated from 2001 to 2006 show complaints of low back pain, radiating into the lower extremities, left worse than right.  He was diagnosed in July 2004 with radiculopathy to both lower extremities, left greater than right.

The Veteran initially filed an informal claim for service connection for a spine disability on December 18, 2006.  He did not specifically claim radiculopathy of the lower extremities at that time.  However, the Board notes that the scope of the Veteran's claim for a spine disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  
See Clemons, supra. 

The Board observes that when the Veteran filed his original service connection claim for a lumbar spine disability, the record already contained numerous treatment records showing complaints of radicular pain into the left and right legs, as well as a diagnosis of radiculopathy of the right and left lower extremity.  Thus, under Clemons, the Board finds that the Veteran's initial claim for service connection for a lumbar spine disability reasonably encompassed any related neurologic impairment in the right lower extremity.

But having said that, the effective date for a secondarily service-connected condition (such as the Veteran's radiculopathy) is not necessarily identical to that of the original condition (lumbar spine disability).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).

Nonetheless, if it is shown that his 2006 claim was for neurologic manifestations, not just for a lumbar spine disability, he could circumvent this general rule or it would not apply to his particular situation and circumstances.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006). 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the RO had constructive notice of the Veteran's claim for associated neurologic manifestations in his right lower extremity since the filing of the original lumbar spine claim; therefore, such claim reasonably included secondary radiculopathy in the right lower extremity. 

Accordingly, the Board finds that an earlier effective date of December 18, 2006, (though no earlier) is warranted for the grant of service connection for the radiculopathy of the right lower extremity, as secondary to the service-connected lumbar degenerative disc disease with spinal stenosis, status-post fusion, as this was the date of receipt of the Veteran's original claim for service connection for the spine disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2016).  There is no basis for an even earlier effective date.

General Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Navicular Fracture, Right Foot, With Residual Loose Fragment

The Veteran is currently in receipt of a noncompensable rating for his right foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under DC 5284, a moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation; and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.  

On VA examination in July 2007, the Veteran complained of ongoing right foot pain and swelling.  He denied pain over the prior navicular fracture with direct palpation and he did not complain of pain with inversion or eversion in that area.  X-rays confirmed a diagnosis of navicular fracture of the right foot with a residual loose fragment over the superior aspect of the navicular.  The examiner opined that the right foot fracture residuals were mild, indicating that the Veteran had pain on palpation, but no other findings suggesting a different level of severity.

Medical evidence from the Mayo Clinic dated from December 2007 through May 2011 show the Veteran was undergoing physical therapy with goals of improvement of activities of daily living and prevention of recurrence of pain and falls.  Therapy was tolerated well.  On X-ray in December 2010, the right foot showed diffuse degenerative changes and soft tissue nodule overlying the first metatarsal head along its medial margin with soft tissue calcification.  There was degenerative joint disease of the right foot.  He was also diagnosed at that time with acute gout of the right great toe.

Private treatment records from Dr. M.A. dated from November 2009 through October 2010 show complaints of pain in the midfoot related to a history of fracture of the navicular on the right foot worsening with advancing degenerative joint disease.  The Veteran was diagnosed with degenerative joint disease at multiple sites on the right foot.  A shoe modification was recommended.

On VA examination in May 2011, right foot symptoms included pain, swelling and lack of endurance.  There were no flare-ups of foot joint disease.  The Veteran was able to stand for 15 to 30 minutes, but unable to walk more than a few yards.  He was noted to be in need of a cane for a foot condition and balance.  Peripheral neuropathy was also noted.  On examination, there was no evidence of painful motion, swelling, instability or weakness.  There was evidence of tenderness and abnormal weight bearing in the form of callosities.  There was no skin, vascular foot, evidence of malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy or other foot deformities or abnormalities.  There was sensory loss to pin, vibration and position sense consistent with sensory polyneuropathy.  Gait was mildly antalgic and slightly unsteady, but better with cane use.  The gait dysfunction did not appear to be related to the right foot condition.  The examiner diagnosed status-post right foot navicular fracture with loose fragment and bilateral foot degenerative joint disease, and concluded that based on review of the medical records, medical literature and clinical experience it was clear that the right foot fracture residuals were mild.  There was pain on palpation, but no other
findings suggesting a different level of severity.  The examiner opined the foot condition was minimal and not moderate, moderately severe or severe.  

Private treatment records from the Mayo Clinic indicate that the Veteran suffered from paresthesias of both feet; however, there is no objective evidence linking this paresthesias to the right foot navicular fracture.  December 2010 records noted that the Veteran reported that his right foot navicular fracture injury was causing him more issues with his gait and chronic pain.  The private physician concluded that a lot of the Veteran's imbalance was related to progression of his peripheral neuropathy and that his gait was also limited by the degenerative changes in the right foot.

March 2012 private treatment records from Dr. J.S. note the Veteran experienced right foot pain and limited range of motion of the right foot, but no specific range of motion findings were noted.  Dr. J.S. noted that the Veteran had considerable problems getting to a standing position, which he found to be related to multiple issues, including the restricted movement in his right foot and the degree of external rotation of his right foot, which forced him to primarily use the left knee and leg to stand up.  Dr. J.S. noted that the Veteran's right leg was in 15 degrees of external rotation, which the Veteran reported was "the way he has walked since he injured his foot in 1960."  Dr. J.S. further opined that the external rotation of the Veteran's right foot prevented him from using it to push off or propulse off the right foot.

In January 2013 the veteran was evaluated by orthopedic surgeon, Dr. D.M.  Dr. D.M. found that the Veteran's unbalanced gait, resulting from his service-connected right foot disability, resulted in markedly altering the normal forces absorbed across
his lumbar region.  

Private physical therapy treatment records from V. P., dated in April 2013 note that physical therapy was needed for gait and balance training.  However, no right foot pain was noted, and strength of the lower extremities was noted as grossly within functional limits.  This record also notes that the Veteran was using a cane.
During his most recent VA examination in December 2016, the examiner noted the Veteran's history of severe lumbar related peripheral neuropathy of his lower extremities and his reports of numb ankles and feet.  The Veteran reported that he is only able to discriminate pressure, not pain, and he complained of unsteadiness of his gait due to his inability to discriminate where his feet are in space.  He also reported frequent falls due to instability, and noted that he does not drive because he would not be able to tell how hard he was pushing on the pedals.  The Veteran also indicated that his current VA primary care physician believes that his ambulation difficulties and his frequent falls are due to his neuropathy.  He denied any
known history or diagnosis of a leg length discrepancy.  He denied foot pain and described total numbness of both feet due to his neuropathy.  The examiner also noted that the Veteran had a slight, approximately 15 degree, external rotation of the right leg and inconsistently and occasionally of the left leg also.  The Veteran reported functional impairment from the right foot disability in that he is not able to keep his balance, but he denied that flare-ups impact the function of the right foot.  He denied pain on use or manipulation of the feet, and there was no indication of swelling on use or characteristic callouses.  It was noted that the Veteran was using a wheelchair occasionally, an ankle brace constantly, and a walker regularly, due to difficulty in ambulation and transfer of station due to the effects of his bilateral foot neuropathy and decreased lower extremity muscle strength.  The examiner concluded that the right foot did not demonstrate such functional impairment that no effective function remained other than that which would be equally well-served by an amputation with prosthesis

Following examination of the right foot, the examiner noted that on examination at that time, there was no appreciable laxity that could be attributed to a loose musculoskeletal attachment to indicate a loose "fragment" ligament.  He noted further that in the time from 1960 to 2016, a "loose fragment" of soft tissue would have reasonably scarred down and a loose bone fragment would have healed (osseous union) or become infected from non-union.  The examiner also noted that per the right foot X-ray dated 2016, the 1960 right foot navicular fracture had healed and is resolved.  In this regard, recent X-rays do not demonstrate a non-union of the navicular bone or osteomyelitis of the navicular bone of the right foot.  
The examiner concluded that the Veteran's functional loss of mobility is due to the effects of his neuropathy, rather than the navicular fracture, right foot, with residual loose fragment.  The examiner concluded further that there are no functional residuals that may be attributed to the navicular fracture.  Any residuals, such as a 15 degree external rotation of the right foot, previously opined by non-VA physicians and attributed to his fracture, have been superseded by the
effects of his neuropathy.  This is the primary cause, elucidated presently,
of his gait impairment and balance problems.  His current severe functional
impairment is not due to his service-connected navicular fracture, but rather
to his neuropathy.

In the absence of any objective evidence showing moderate symptoms of the right foot navicular fracture, entitlement to a compensable rating for navicular fracture, right foot, with residual loose fragment cannot be granted.  In this regard, the Veteran's right foot navicular fracture has been manifested during the appeal by mild symptoms, including pain, swelling, some lack of endurance, tenderness, pain on palpation and limited range of motion.  He has also reported gait dysfunction, problems with balance and falls, symptoms of neuropathy, problems getting to a standing position and pushing off with the right foot, but the majority of the medical evidence shows that these symptoms are not related to the service-connected right foot navicular fracture.  Moreover, both the July 2007 and May 2011 examiners opined that the right foot navicular fracture was no more than a mild foot disability, and on VA examination in December 2016, the examiner concluded that there were no current residuals from the right foot navicular fracture that would produce any functional impairment.  The Board finds the opinions of the VA examiners have greater weight, as the conclusions reached are supported by a rationale.  Therefore, a compensable rating is not warranted under DC 5284 at any time during the appeal.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data support an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

Left Lower Extremity Radiculopathy

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Service connection for left lower extremity radiculopathy was granted in a June 2013 rating decision.  In a February 2017 statement of the case, the RO granted an increased rating of 40 percent for the service-connected left lower extremity radiculopathy, effective October 21, 2016.  The Veteran has appealed the ratings assigned for his left lower extremity radiculopathy.

Period Beginning December 18, 2006 and ending October 20, 2016

Prior to October 21, 2016, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 8520 for his service-connected radiculopathy, left lower extremity.  A higher rating of 20 percent would require moderate incomplete paralysis of the sciatic nerve.

Private treatment records from the Mayo Clinic and St. Joseph's Hospital dated from 2001 to 2006 show complaints of low back pain, radiating into the left leg, as well as left leg weakness, pain and numbness.

On VA examination in July 2007, the Veteran reported left lower extremity radiculopathy and weakness with recurrent rollovers of his left ankle.  He was diagnosed with lumbar degenerative disc disease, status post fusion, with residual moderate left lower extremity lumbar radiculopathy.

March 2012 private treatment records from Dr. J.S. note complaints of pain and numbness in the legs.  The examiner concluded that there was "significantly decreased" pinprick sensation throughout both legs.

A January 2013 independent medical evaluation by private physician, D.M. indicates that the Veteran's left lower extremity radiculopathy was moderate.

January 2013 private treatment records from Dr. R.R. note complaints of decreased sensation in the legs, which was chronic.

On VA examination in May 2013, the Veteran reported subjectively decreased perception of all modalities (touch, position, vibration) in the lower extremities, not in a dermatomal distribution, distally and proximally up to the waist.  Symptoms were not radicular and not indicative of lower extremity radiculopathy.  There was no evidence of muscle atrophy or weakness of the lower extremities.  The Veteran demonstrated decreased sensation to light touch in the left lower extremity.

Under the provisions for evaluating the peripheral nerves, such as the sciatic nerve, the schedule provides that wholly sensory involvement should be rated as mild, or at most, moderate in degree.  38 C.F.R. § 4.124a (2016).  Neuralgia of the peripheral nerves characterized by a dull and intermittent pain is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain at times excruciating, is to be rated with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuritis not characterized by the organic changes referred to in section 4.123 will be rated as moderate incomplete paralysis, or with sciatic nerve involvement, a maximum of moderately severe incomplete paralysis.  Id.  

The evidence indicates that the Veteran has more than sensory involvement as he has reported pain, numbness and weakness in his left lower extremity.  Because his pain is aching and constant; his symptoms seem more like neuritis than neuralgia, given that neuralgia has a dull and intermittent pain.  The Veteran does not have organic changes, such as loss of reflexes or muscle atrophy.  However, both VA and private examiners have determined that the radiculopathy in his left lower extremity is moderate.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his symptoms for this period are more consistent with moderate incomplete paralysis.  Accordingly, the Board finds that a 20 percent rating is warranted for the left lower extremity radiculopathy, for the period beginning December 18, 2006 and ending October 21, 2016, under Diagnostic Code 8520.

Nothing in the evidence of record for this period indicates impairment beyond moderate incomplete paralysis of the left lower extremity.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the left lower extremity prior to October 21, 2016, under Diagnostic Code 8520.

Period Beginning October 21, 2016

Beginning October 21, 2016, the Veteran is in receipt of a 40 percent rating under Diagnostic Code 8520 for his service-connected radiculopathy, left lower extremity.  A higher rating of 60 percent would require severe incomplete paralysis of the sciatic nerve with marked muscular dystrophy.

During his most recent VA examination in October 2016, it was noted that the Veteran experienced constant pain in the left leg that was at times excruciating, as well as moderate intermittent, usually dull pain.  There was severe paresthesias and/or dysesthesias and severe numbness.  The examiner also reported normal muscle strength, decreased reflexes (1+ hypoactive) and absent sensation, and indicated that the Veteran had moderate radiculopathy in the sciatic nerve distribution.

Again, the evidence indicates that the Veteran has more than sensory involvement as he has reported pain and severe numbness and paresthesias in his left lower extremity.  On examination in October 2016, he reported both constant and, at times, excruciating pain, as well as dull and intermittent pain.  However, as he has consistently reported constant pain in the left lower extremity, the Board finds that this is the same pain that was present during the October 2016 examination, and his symptoms are more consistent with neuritis.  The Veteran does not have muscle atrophy, but he was shown on examination in October 2016 to have diminished reflexes and absent sensation on the left side.  Neuritis with organic changes can be evaluated as high as severe incomplete paralysis.  However, the Board finds that his symptoms for this period are more consistent with moderately severe incomplete paralysis.  In this regard, during this period, the Veteran had normal muscle strength and only slightly decreased reflexes, and the examiner concluded that his left leg radiculopathy was only moderate.  Furthermore, there is no evidence during the appeal of marked muscular dystrophy.  Accordingly, the Board finds that a rating in excess of 40 percent under Diagnostic Code 8520 is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

Lumbar Degenerative Disc Disease

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  

Unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Analysis

In a June 2013 rating decision, the RO granted service connection for lumbar degenerative disc disease with spinal stenosis, status-post fusion.  The RO assigned a 20 percent evaluation, effective from December 18, 2006 to March 1, 2012; a 20 percent evaluation, effective from March 2, 2012 to May 12, 2013, and a 10 percent evaluation, effective from March 13, 2013.  The RO also granted service connection for left lower extremity radiculopathy, with a 10 percent evaluation, effective December 18, 2006.  In a February 2017 statement of the case, the RO granted an increased rating of 20 percent for the service-connected lumbar degenerative disc disease with spinal stenosis, status-post fusion, effective October 21, 2016.  The Veteran has appealed the ratings assigned for his lumbar spine.

Period Beginning December 18, 2006 and Ending March 2, 2012

In order to warrant a rating in excess of 20 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.

On VA examination in July 2007, lumbar spine range of motion was documented as flexion to 40 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees.  There was objective evidence of pain on active range of motion and after repetitive motion; however, there was no additional loss in range of motion, due to pain, fatigue, weakness or lack of endurance following repetitive use.  The Veteran was diagnosed with lumbar degenerative disc disease, status-post fusion.

The evidence of record for this period also includes treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, which show the Veteran's complaints of chronic low back pain.  However, they do not include information specific enough to rate the Veteran's low back disability relevant to the rating criteria.

The evidence of record for this period reflects complaints of chronic back pain, but it also shows that the Veteran was able to flex forward well beyond 30 degrees and maintained significant movement in the spine, which means that there was no evidence of ankylosis.  

With regard to neurologic impairment, the Board notes that, except for the noted radiculopathy of the left and right lower extremities, which the Veteran is already being compensated for, there is no other evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition; thus, additional compensation for any other neurologic conditions is not warranted.  The evidence is therefore against a separate rating for neurologic impairment associated with the Veteran's low back disability for the period beginning December 18, 2006 and ending March 1, 2012.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the July 2007 examiner reported that the Veteran experienced pain during range of motion.  However, the examiner also noted that joint function of the spine was not additionally limited after repetitive use.  Furthermore, on examination in July 2007, the Veteran reported functional impairment due to his back pain and left lower extremity pain.  Specifically, he reported that household chores that required standing and walking long distances, bending or lifting increased his back pain and radiating left lower extremity leg pain, and that due to his loss of range of motion, he had difficulty dressing and tying his shoes.  The examiner noted that the Veteran's low back disability, in conjunction with other service-connected disabilities, would cause him difficulty in standing for protracted periods of time, walking long distances, bending, stooping or lifting.  However, the Veteran denied any flare-ups of back pain, and there is no medical evidence during this period to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 24 Vet. App. 32 (2011).  Moreover, his painful motion is already contemplated in his 20 percent evaluation.  A higher rating would, therefore, not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Board also finds that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran denied any incapacitating episodes due to back pain on examination in July 2007  There is no documentary evidence of any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability during this period.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5243 based on incapacitating episodes is not warranted for the period beginning December 18, 2006 and ending March 1, 2012.

Period Beginning March 2, 2012 and Ending May 12, 2013

In order for the Veteran to receive a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability. 

March 2012 private treatment records from Dr. J.S. of the Physical Medicine Pain Center, note lumbar spine range of motion was flexion to 25 degrees on initial testing and 20 degrees on second testing.  Muscle spasm and moderate tenderness to palpation over the lumbar paraspinals were also noted.

The evidence of record for this period consists solely of private treatment records.  These records do not show any evidence of unfavorable ankylosis of the thoracolumbar spine, nor has the Veteran asserted immobility of his thoracolumbar spine.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  The Veteran did not have unfavorable ankylosis of the thoracolumbar spine during this period, inasmuch as he retained the ability to move the spine and it was not shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability under the general rating formula.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine.

With regard to neurologic impairment, the Board notes that, except for the noted radiculopathy of the left and right lower extremities, which the Veteran is already being compensated for, there is no other evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition; thus, additional compensation for any other neurologic conditions is not warranted. 

The Board also notes that a higher rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the record is negative for any evidence of intervertebral disc disease or physician prescribed bed rest during this period.  A rating on that basis would, therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a Formula for Rating Intervertebral Disc Disease (2016).


Period Beginning May 13, 2013 and ending October 20, 2016

In order to warrant a rating in excess of 10 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran was afforded another VA examination in May 2013.  Range of motion was documented as flexion to 80 degrees; extension to 10 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The combined range of motion was 200 degrees.  Pain with motion was noted, but the examiner concluded that there was no additional loss in range of motion due to pain, fatigue, weakness or lack of endurance following repetitive use.  The examiner noted that there was functional impairment in the form of less movement than normal and pain on movement after repetitive testing.  There was also no evidence of localized tenderness or pain to palpation, muscle spasm or guarding.  There was no indication of intervertebral disc syndrome (IVDS).

The Veteran was afforded another VA examination on January 14, 2014.  Range of motion was documented as forward flexion to 60 degrees, with pain at that point; extension to 10 degrees with pain at that point; right lateral flexion to 20 degrees with pain at that point; left lateral flexion to 20 degrees with pain at that point; and right and left lateral rotation to 30 degrees with pain at that point.  There was no additional limitation in range of motion following repetitive use testing.  The examiner noted that there was functional impairment in the form of less movement than normal and pain on movement after repetitive testing.  There was tenderness or pain to palpation of the lumbar paraspinals, but no evidence of muscle spasm or guarding of the lumbar spine resulting in abnormal gait or abnormal spinal contour.  The examiner noted that there was peripheral neuropathy of the right foot, but did not find radiculopathy of the left or right lower extremity.  There was IVDS, but no incapacitating episodes due to IVDS.

The evidence of record for this period also includes treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, which show the Veteran's complaints of chronic low back pain.  However, they do not include information specific enough to rate the Veteran's low back disability relevant to the rating criteria.

The evidence of record for this period reflects complaints of chronic back pain, but it also shows that the Veteran was able to flex forward to 60 degrees and beyond and that he maintained significant movement in the spine, which means that there was no evidence of ankylosis.  

Therefore, for the period beginning May 13, 2013 and ending January 13, 2014, the limitation of motion demonstrated does not provide a basis for an evaluation in excess of 10 percent.  At the January 14, 2014, examination, however, forward flexion was limited to 60 degrees.  Therefore a rating of 20 percent, but no higher, is warranted for this portion of the appeal (January 14, 2014 to October 20, 2016).

With regard to neurologic impairment, the Board notes that, except for the noted radiculopathy of the left and right lower extremities, which the Veteran is already being compensated for, there is no other evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition; thus, additional compensation for any other neurologic conditions is not warranted.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability for the period beginning May 13, 2013 and ending October 21, 2016.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for the period May 13, 2013 and ending January 13, 2014, under the general rating formula.  As noted, a rating of 20 percent, but no higher is warranted for the period beginning January 14, 2014 and ending October 20, 2016.

Furthermore, in regards to DeLuca criteria, the May 2013 and January 2014 examiners reported that the Veteran experienced pain during range of motion, and both noted that there was functional impairment following repetitive use testing in that there was less movement than normal and pain on movement.  However, both examiners also noted that joint function of the spine was not additionally limited after repetitive use.  Furthermore, although the Veteran reported back pain, particularly with walking or lifting, and claims that he is unable to perform bathing, grooming or toileting by himself, and that he uses a wheelchair when outside and traveling long distances; there is no medical evidence during this period to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports ratings in excess of 10 percent from May 13, 2013 or 20 percent from January 14, 2014.  In this regard, the Veteran also reported on examination in January 2014 that he was able to go out every morning by himself and that he travelled to Walt Disney World with his wife, daughter and grandchildren (using a motorized scooter).  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 24 Vet. App. 32 (2011).  Moreover, his painful motion is already contemplated in the 10 and 20 percent evaluations, which recognize his limited painful motion.  Higher ratings would, therefore, not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40 , 4.45.

The Board also finds that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran denied any incapacitating episodes due to back pain on examination in May 2013 and January 2014.  There is no documentary evidence of any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability during this period.  Therefore, a rating in excess of 10 percent under Diagnostic Code 5243 based on incapacitating episodes for the period beginning May 13, 2013 and ending January 13, 2014, or a rating in excess from January 14, 2014 to October 21, 2016 is not warranted.


Period Beginning October 21, 2016

In order to warrant a rating in excess of 20 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.

During his most recent VA examination in October 2016, range of motion testing showed forward flexion limited to 50 degrees; extension, right and left lateral flexion limited to 5 degrees; and right and left lateral rotation limited to 20 degrees, with objective evidence of painful motion.  The examiner noted tenderness to palpation of the lumbar paraspinal muscles.  There was no additional loss of function or range of motion after repetitive use testing.  

The evidence of record for this period also includes treatment records from St. Joseph Hospital, the Mayo Clinic, Neurosurgical Associates PSC, Medical Heights Surgery Center, and several private physicians, which show the Veteran's complaints of chronic low back pain.  However, they do not include information specific enough to rate the Veteran's low back disability relevant to the rating criteria.

The evidence of record for this period reflects complaints of chronic back pain, but it also shows that the Veteran was able to flex forward well beyond 30 degrees and maintained significant movement in the spine, which means that there was no evidence of ankylosis.  

With regard to neurologic impairment, the Board notes that, except for the noted radiculopathy of the left and right lower extremities, which the Veteran is already being compensated for, there is no other evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition; thus, additional compensation for any other neurologic conditions is not warranted.  The evidence is, therefore, also against a separate rating for neurologic impairment associated with the Veteran's low back disability for the period beginning October 21, 2016.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the October 2016 examiner reported
that the Veteran experienced pain during range of motion.  The examiner also noted that range of motion contributed to functional loss in that it limited functional range due to pain and restriction due to spinal fusion.  However, the examiner also noted that joint function of the spine was not additionally limited after repetitive use.  Furthermore, on examination in October 2016, the Veteran reported functional impairment due to his back pain, in that he had trouble bending over to pick things up below the waist.  The Veteran also reported using a walker, due to lumbar sensory radiculopathy.  However, there is no medical evidence during this period, to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 24 Vet. App. 32 (2011).  Moreover, his painful motion is already contemplated in his 20 percent evaluation, which recognizes his limited painful motion.  A higher rating would, therefore, not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Board also finds that a higher rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran denied any incapacitating episodes due to back pain on examination in October 2016.  There is no documentary evidence of any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability during this period.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5243 is not warranted for the period beginning October 21, 2016.

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluations already assigned for left and right lower extremity radiculopathy) for the low back disability.

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible. The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 10 percent for lumbar degenerative disc disease with spinal stenosis, status-post fusion.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2016).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

Left and Right Knee Osteoarthritis, Status-Post Total Replacements

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003. Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003. 

Disabilities of the knee are rated under Diagnostic Codes 5055 and 5256 through 5263.  
38 C.F.R. § 4.71a.  Diagnostic Codes 5256 and 5262 are inapplicable to the Veteran's left knee disability as there is no evidence of ankylosis or tibia and fibula impairment during the appeal period.  38 C.F.R. § 4.71a. 

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id.  

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 30 percent rating, the maximum rating available under this code, is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees, and a 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  Id.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  


Analysis

The Veteran's left and right knee disabilities are rated 30 percent disabling, pursuant to Diagnostic Code 5055.

Diagnostic Code 5055, applicable to knee replacements, provides that a 30 percent rating is warranted for a knee replacement with intermittent degrees of residual weakness, pain, or limitation of motion.  It is noted that it should be rated by analogy to Diagnostic Codes 5256, 5261, or 5262 and a 30 percent rating is the minimum rating assignable under these criteria.

A 60 percent rating is assignable for a knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

Diagnostic Codes 5256 and 5262 apply to situations involving ankylosis and impairment of the tibia and fibula, respectively.  However, as noted above, as neither of those problems has been shown, those Diagnostic Codes will not be discussed further.

On VA examination in July 2007, active range of motion for the right knee was 0 degrees of extension and flexion 0-100 degrees, without pain.  There was no evidence of instability.  The left knee demonstrated -10 to 0 degrees of extension and 10-95 degrees of flexion, without significant pain.  As with the right knee, there was no evidence of instability.

On VA examination in January 2014, left and right knee range of motion was from 0 to 100 degrees, with no objective evidence of painful motion.  There was no limitation of extension.  There was no functional loss or additional limitation in range of motion of either knee or lower leg following repetitive use testing.  Muscle strength was 5/5 for both legs and stability tests were normal for both legs.

A rating in excess of 30 percent is not warranted under Diagnostic Code 5055 for either the left or right knee.  There is no objective evidence of severe painful motion or weakness.  To that end, at the July 2007 and January 2014 VA examinations, both flexion and extension were completed without any objective evidence of significant pain on motion.  The Board finds that the examiners' findings, based on objective testing and medical expertise, to be probative.  Given the objective VA examination results and the lack of evidence of any severe painful motion or weakness, a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the left or right knee.

The Board has given consideration to the possibility of assigning separate evaluations under DC 5257 for subluxation or instability.  In this regard, the Board notes that the Veteran has not reported, nor does the objective medical evidence show, subluxation or instability in the left or right knee, as indicated above.  

Accordingly, separate evaluations under DC 5257 are not warranted.
Further, the maximum rating for limitation of flexion under DC 5260 is 30 percent where flexion is limited to 15 degrees. The Veteran is already in receipt of 30 percent ratings under DC 5055, which renders the possibility of higher ratings under DC 5260 not possible.  Regarding DC 5261, a 40 percent rating requires that extension be limited to 30 degrees.  The Veteran has not shown any limitation of extension.  See July 2007 and January 2014 VA Examination Reports.  Thus, higher ratings under Diagnostic Codes 5260 or 5261 are not warranted.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left and right knee disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, he has not demonstrated any additional limitation or functional loss/impairment following repetitive-use testing, as described above.  Further, with regard to flare-ups, there is no evidence that extension is at all limited, even during flare-ups.  Regarding flexion, the Veteran is already in receipt of a 30 percent rating, which would be the maximum schedular rating for limitation of flexion, rendering the regulations pertaining to functional impairment inapplicable with regard to DC 5260.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  A basis for initial ratings in excess of the 30 percent already assigned has not been presented.  The preponderance of the evidence is against the claim.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

Service connection for bilateral osteoarthritis of the feet is denied.

An effective date of December 18, 2006, for the award of service connection for right lower extremity radiculopathy is granted.

A compensable rating for navicular fracture, right foot, with residual loose fragment, is denied.

For the period beginning December 18, 2006 and ending October 20, 2016, a 20 percent initial rating, but no higher, for left lower extremity radiculopathy, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

For the period beginning October 21, 2016, an initial disability rating in excess of 40 percent for left lower extremity radiculopathy is denied.

For the period beginning December 18, 2006 and ending March 1, 2012, an initial disability rating in excess of 20 percent for lumbar degenerative disc disease with spinal stenosis, status-post fusion, is denied.

For the period beginning March 2, 2012 and ending May 12, 2013, an initial disability rating in excess of 40 percent for lumbar degenerative disc disease with spinal stenosis, status-post fusion, is denied.

For the period beginning May 13, 2013 and ending January 13, 2014, an initial disability rating in excess of 10 percent for lumbar degenerative disc disease with spinal stenosis, status-post fusion, is denied.

For the period beginning January 14, 2014 and ending October 20, 2016, an initial disability rating of 20 percent for lumbar degenerative disc disease with spinal stenosis, status-post fusion, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

For the period beginning October 21, 2016, an initial disability rating in excess of 20 percent for lumbar degenerative disc disease with spinal stenosis, status-post fusion, is denied.

An initial disability rating in excess of 30 percent for left knee osteoarthritis, status post total replacement, is denied.

An initial disability rating in excess of 30 percent for right knee osteoarthritis, status post total replacement, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


